           Case 2:18-cv-00094-HCM-LRL Document 476 Filed 06/11/20 Page 1 of 1 PageID# 18649




                                  UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF VIRGINIA
                                                   NORFOLK DIVISION
                                                Thursday, June 11, 2020
MINUTES OF PROCEEDINGS IN     via Norfolk Remote
PRESENT: THE HONORABLE Henry Coke Morgan, Jr., Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk: Brandan Goodwin                                                    Reporter:   Paul McManus, OCR _

    Set:       10:00 a.m.                     Started:   10:00 a.m.            Ended:     4:15 p.m.

    Case No.     2:18cv94


                 Centripetal Networks, Inc.
                            v.
                 Cisco Systems, Inc.


    Appearances:      Stephen E. Noona, Lisa Kobialka, Hannah Y. Lee, James R. Hannah, Kris Kastens, Michael
    H. Lee and Paul Andre for the Plaintiff. Louis N. Jameson, Christopher J. Tyson, Joseph A. Powers, John R.
    Gibson, Heath Brooks, Jennifer H. Forte, Mark C. Fleming, Dabney J. Carr, IV, Matthew C. Gaudet, John M.
    Baird and Neil H. MacBride for the Defendant.


    Bench trial – Day 22. Closing arguments presented. The monthly sales data will be produced to
    Centripetal and to Dr. Becker on Friday, June 12, 2020. Both sides will submit their damages report,
    based on this data, by 4:00 p.m. on June 18, 2020. A hearing on damages is tentatively set for Thursday,
    June 25, 2020 at 11:00 a.m. via ZoomGov. Court adjourned.




    Lunch:        1:00-2:00 p.m.
